DETAILED ACTION

Claims 1, 8, 12, 17, and 20 have been amended. Claims 6, 7, 15, and 16 have been canceled. New claims 21-24 have been added. Claims 1-5, 8-14, and 17-24 remain pending in the application.
Claims 1, 12 and 20 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant's arguments with respect to amended claims regarding rejection under 35 U.S.C. § 102 and § 103 have been fully considered but in moot in view of new ground of rejection.

Kabili US 20160375638 A1, Steiner US 20130292881 A1, Seidel EP 3928997 A1, Masahiro WO 2005000592 A1, Kim US 20160079178 A1, Yoshiyuki JP 2014136311, and Okada US 2011224074 A1 are introduced in response to amended claims and newly added claims.

Regarding claim 1, Kabili teaches a method comprising:
receiving a desired color marking to be marked on a surface of the 3D object ([0025] color marking on a specified portion of layer of material in the print – desired color marking on a surface); and controlling a point energy source to emit energy on a light energy treatment layer on the surface of the 3D object in accordance with the desired color marking ([0026] [0031] expose the specific portion of the light energy treatment layer to the light to activating the color change).
Kabili does not explicitly teach:
the light energy treatment layer is a thermal treatment layer comprises a leuco dye and an acid developer matrix that changes color at a temperature that is higher than an extrusion temperature of a filament material extruded by the FFF printer,
wherein the point energy source is controlled to emit energy on the thermal treatment layer via a plurality of passes using bursts of energy across a location on the thermal treatment layer receiving the energy.
Steiner teaches the energy treatment layer is a thermal treatment layer ([0027] thermochromic material layer that color change at specific temperature) comprises a leuco dye and an acid developer matrix that changes color at a temperature ([0029] leuco dyes is used; it is known that leuco dyes are electron donating compound are commonly mixed with electron -accepting compound developer and color-change temperature adjusting material for temperature dependent color change applications, as shown in Yoshiyuki JP 2014136311 A page 6 first paragraph) that is higher than an extrusion temperature of a filament material extruded by the FFF printer (the choice of color change temperature higher than the extrusion temperature is mere design choices choosing from limited two options that is not patentable. See MPEP 2143(I). In addition, Steiner [0037] teaches color change temperature higher than the extrusion temperature for desired green color).
Seidel teaches the point energy source is controlled to emit energy on the thermal treatment layer via a plurality of passes using bursts of energy across a location on the thermal treatment layer receiving the energy (Fig. 7 [0012] [0028] [0068] pulsed laser beam marking multi-pass to introduce heat for color changing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kabili to incorporate the teachings of Steiner and Seidel because they all directed to using energy beam to change color. Using leuco dye with color change temperature higher than the extruding temperature will help change the color to be different from the color at extruding temperature. Using multiple pass of pulsed energy beam will help provide enough heat to change the color.

Another iteration of claim analysis has been made.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 8-14, 17-19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-5, claims 1-2 recite “thermal treatment layer of the 3D object” and claim 3 recite “the thermal treatment layer” that are contradictory with claims 4 and 5 because in claims 4 and 5, the thermal treatment layer is added to the printed 3D object, not part of the printed 3D object. For examination purpose, "thermal treatment layer of the 3D object" will be construed as “thermal treatment layer on the surface of the 3D object" in claims 1-2.

Regarding claims 12-14, claims 12 and 13 recite “thermal treatment layer of the 3D object” that is contradictory with claims 14 because in claim 14, the thermal treatment layer is added to the printed 3D object, not part of the printed 3D object. For examination purpose, "thermal treatment layer of the 3D object" will be construed as "thermal treatment layer on the surface of the 3D object " in claims 12 and 13.

Regarding claims 8-11, 17-19 and 21-24, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kabili in view of Steiner and Seidel.

Regarding claim 1, Kabili teaches a method comprising:
receiving a desired color marking to be marked on a surface of the 3D object ([0025] color marking on a specified portion of layer of material in the print – desired color marking on a surface); and controlling a point energy source to emit energy on a light energy treatment layer on the surface of the 3D object in accordance with the desired color marking ([0026] [0031] expose the specific portion of the light energy treatment layer to the light to activating the color change).
Kabili does not explicitly teach:
the light  energy treatment layer is a thermal treatment layer comprises a leuco dye and an acid developer matrix that changes color at a temperature that is higher than an extrusion temperature of a filament material extruded by the FFF printer,
wherein the point energy source is controlled to emit energy on the thermal treatment layer via a plurality of passes using bursts of energy across a location on the thermal treatment layer receiving the energy.
Steiner teaches the energy treatment layer is a thermal treatment layer ([0027] thermochromic material layer that color change at specific temperature) comprises a leuco dye and an acid developer matrix that changes color at a temperature ([0029] leuco dyes is used; it is known that leuco dyes are electron donating compound are commonly mixed with electron -accepting compound developer and color-change temperature adjusting material for temperature dependent color change applications, as shown in Yoshiyuki JP 2014136311 A page 6 first paragraph) that is higher than an extrusion temperature of a filament material extruded by the FFF printer (the choice of color change temperature higher than the extrusion temperature is mere design choices choosing from limited two options that is not patentable. See MPEP 2143(I). In addition, Steiner [0037] teaches color change temperature higher than the extrusion temperature for desired green color).
Seidel teaches the point energy source is controlled to emit energy on the thermal treatment layer via a plurality of passes using bursts of energy across a location on the thermal treatment layer receiving the energy (Fig. 7 [0012] [0028] [0068] pulsed laser beam marking multi-pass to introduce heat for color changing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kabili to incorporate the teachings of Steiner and Seidel because they all directed to using energy beam to change color. Using leuco dye with color change temperature higher than the extruding temperature will help change the color to be different from the color at extruding temperature. Using multiple pass of pulsed energy beam will help provide enough heat to change the color.
Kabili teaches:
[0021] …, an additive manufacturing process is provided. …
[0030] …  utilizing fused deposition modeling (FDM), the light source is introduced into the system at different points. In the process. In FDM, a filament material is unwound from a coil and extruded through a nozzle in order to deposit material onto the print.

    PNG
    media_image1.png
    665
    390
    media_image1.png
    Greyscale

[0025] In the general process of producing a colored 3D printed object, (C) a desired color is designated for a specified portion of the photosensitive fabrication material, the desired color being one of the colors producible through the light source activation algorithm. The specified portion of photosensitive fabrication material represents a continuous portion of the physical object to be 3D printed with the additive fabrication unit which has a uniform color. In most embodiments, the specified portion of photosensitive fabrication material will be a layer of material or portion of a layer of material in the print. …
[0026] (D) The desired color and at least one photosensitive property of the photosensitive fabrication material is inputted into the light source activation algorithm in order to output at least one activation parameter for the desired color. The activation parameter(s) for the desired color are the parameters by which the light source must be activated in order to achieve the desired color for the specified portion of photosensitive fabrication material. (E) Subsequently, the specified portion of the photosensitive fabrication material is exposed to the light source by activating the light source according to the at least one activation parameter for the desired color during the additive manufacturing process.
[0031] …, the specific portion of photosensitive fabrication material is added to the fabrication space, and subsequently the light source is activated according to the activation parameters for the desired color in order to expose the specific portion of photosensitive fabrication material to the light source after the specific portion of photosensitive fabrication material is added to the fabrication space.
Steiner teaches:
[0027] The thermochromic material may be any additive that either independent from the polymer (or other matrix, binder, or the like for the thermochromic material) or in combination with the polymer yields a color to the composite material that can change color according to an applied temperature.
0029] … leuco dyes are also known for use in a variety of thermally-dependent temperature changing applications.
[0037] By way of example, a material may become flowable at about 100 deg. C, at which temperature the material may be blue. At a temperature of 110 deg. C, the material may become blue-green. At a temperature of 120 deg. C, the material maybe come green.
Seidel teaches:
[0012] According to a preferred embodiment a design point comprises at least one laser parameter selected form: the frequency of the laser pulses, the power of a laser pulse, the width of a laser pulse, the speed of the laser beam relative to the specimen along a vector while marking, the line count, which defines the numbers of lines in a cluster representing the marked sample, the distance between the lines within a cluster representing the marked sample, the number of times a vector is marked. 

    PNG
    media_image2.png
    490
    1132
    media_image2.png
    Greyscale

[0028] … Preferably this applies to the method for creating a colored laser mark on a specimen comprising a metallic surface and/or the method for preparing a laser marking system to create a colored laser. In this approach the laser induces heating which leads to formation of a transparent or semitransparent oxide film on the surface 55 of the specimen. 
[0068] Figure 7 shows a visualization of laser (left) and scanning (right) parameters. The multipass, line cluster in the diagram on right forms the final color.

Regarding claim 2, Steiner further teaches the thermal treatment layer of the 3D object is formed via an additive that is mixed with a filament material that is extruded by the FFF printer to print the 3D object ([0027]).

Regarding claim 3, Kabili further teaches the thermal treatment layer is printed as an outer shell of the 3D object ([0025] coloring is designated for a specified portion of the 3D model, [0039] post print, a full color surface could be activated – outer shell of the 3D object).

Regarding claim 9, Steiner further teaches the desired color marking comprises a plurality of colors ([0037]). 

Regarding claim 10, Steiner further teaches the thermal treatment layer comprises different additives, wherein each one of the different additives changes color at a different temperature to generate the plurality of colors in the thermal treatment layer ([0028] first color dye and second color dye change color at different temperature).

Regarding claim 11, the limitation of the point energy source comprises a laser that emits between 5 Watts to 50 Watts of energy is the choice and nature of energy sources (and controlling thereof) would have been mere design choices amongst well-known options in the field that is not patentable. See MPEP 2143(I).).

Regarding claims 12-13 and 18-19, Kabili, Steiner and Seidel together teach the claimed method. Therefore, they teach the program for implementing the method steps.

Claims 4-5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kabili in view of Steiner and Seidel as applied to claims 1-3, 9-13 and 18-19 above, further in view of Masahiro WO 2005000592 A1.

Regarding claim 4, the combination of Kabili, Steiner and Seidel does not explicitly further teach the thermal treatment layer is applied as a coating after the 3D object is printed.
Masahiro teaches the thermal treatment layer is applied as a coating after the 3D object is printed (page 2 5th paragraph, 3D object coated with heat-sensitive ink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kabili to incorporate the teachings of Masahiro because they all directed to applying energy beam for changing color. Coating the color changing layer will help provide color marking on the printed object.

Regarding claim 5, Steiner further teaches the thermal treatment layer is applied via a dipping process or a spray coating process ([0041] coating can be a dipping process or spray process).

Regarding claim 14, Kabili, Steiner, Seidel and Masahiro together teach the claimed method. Therefore, they teach the program for implementing the method steps.

Claim 20 recites similar limitations to that of claims 1 and 4 therefore is rejected on the same basis.
The combination of Kabili, Steiner, Seidel and Masahiro does not explicitly further teach drying the thermal treatment layer after coating. However, this additional limitation, drying after coating, when considered individually or in combination, is common components/activities in the field, and does not add inventive concept into the claim, as shown in Okada US 2011224074 A1 [0074]);

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kabili in view of Steiner and Seidel as applied to claims 1-3, 9-13 and 18-19 above, further in view of Kim US 20160079178 A1.

Regarding claim 8, the combination of Kabili, Steiner and Seidel does not explicitly further teach the leuco dye comprises at least one of: a crystal violet lactone, a triarylmethane, a sulfur dye, a vat dye, or a fluoran dye.
Kim teaches the leuco dye comprises at least one of: a crystal violet lactone ([0067]), a triarylmethane ([0064]), a sulfur dye, a vat dye, or a fluoran dye ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kabili to incorporate the teachings of Kim because they all directed to color changing materials. The leuco dye comprising at least one of: a crystal violet lactone, a triarylmethane, a sulfur dye, a vat dye, or a fluoran dye will help provide color changing function.

Regarding claim 17, Kabili, Steiner, Seidel and Kim together teach the claimed method. Therefore, they teach the program for implementing the method steps.

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kabili in view of Steiner and Seidel as applied to claims 1-3, 9-13 and 18-19 above, further in view of Yoshiyuki JP 2014136311.

Regarding claim 21, the combination of Kabili, Steiner and Seidel does not explicitly further teach the acid developer matrix further comprises a metal salt activator and a suppression agent.
Yoshiyuki teaches the acid developer matrix further comprises a metal salt activator (page 5 last paragraph, zinc salicylate) and a suppression agent (page 6 1st paragraph, color change temperature adjusting material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kabili to incorporate the teachings of Yoshiyuki because they all directed to color changing materials. Including a metal salt activator and a suppression agent will help activate the color at specific temperature.

Regarding claim 22, Yoshiyuki further teaches the metal salt activator comprises a zinc salt of an aromatic carboxylic acid (page 5 last paragraph, zinc salicylate).

Regarding claim 24, Yoshiyuki further teaches the acid developer matrix comprises at least one of: a dipheonol, a salicylic acid derivative (page 5 last paragraph, zinc salicylate), or octadecyl lphosphonic acid.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kabili in view of Steiner, Seidel and Yoshiyuki as applied to claims 21-22 and 24 above, further in view of Okada US 20110224074 A1.

Regarding claim 23, the combination of Kabili, Steiner, Seidel and Yoshiyuki does not explicitly teach the suppression agent comprises one or more of: 2-hydroxy-1-aminopropanol or butyl amine ([0076] 2-anilino-3-methyl-6-( di-n-butylamino) fluoran).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kabili to incorporate the teachings of Yoshiyuki because they all directed to color changing materials. Including one or more of: 2-hydroxy-1-aminopropanol or butyl amine will help provide color changing at specific temperature.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hara US 20080012926 A1 teaches laser writing on leuco dye and developer layer.
Kim KR 20200019275 A teaches processing temperature higher than melting temperature lower than color change temperature.
Saakes JP 2013208845 A teaches using pulsed laser to change color of thermochromic layer.
Yamamoto US 20180272749 A1 teaches laser writing on leuco dye and developer layer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115